Case 1:20-mj-00028-MCC Document 1 Filed 05/05/20 Page 1of1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

 

United States of America
Vv.

CaseNo. /° QO -™ | - 00028
JEREMY NATHANIAL FALLBECK

Nee eee ee ee

 

Defendant(s)
CRIMINAL COMPLAINT — “TELE PHer: C

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 03/18/2019 - 12/18/2019 in the county of York in the
Middle District of Pennsylvania , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 2252A(a)(2) Receipt of child pornography
18 U.S.C. 2252A(a)(5) Possession of child pornography

*

This criminal complaint is based on these facts:

1. Your Affiant is Clinton J. Chlebowski, a Special Agent of the Federal Bureau of Investigation, so employed since
2005, currently assigned to the Harrisburg Resident Agency of the Philadelphia Field Office. My current duties include
the investigation of crimes against children which includes child exploitation, child pornography, including the online
sexual exploitation of children. | have received training in investigation of child exploitation and child pornography

Continued on the attached sheet.

C24 CZ¢ LLL

Complainant’ s signature

CLINTON J. CHLEBOWSKI, SPECIAL AGENT, FBI

Printed name and title
Sworn to before me and signed in my presence.
y 7
Date: S/S/2020 | M penn (! Cnesens BY Ch
Judge's signature  #

City and state: HARRISBURG, PA MARTIN C. CARLSON, U.S. MAGISTRATE JUDGE

Printed name and title

 
